El Juez Presidente SR. Hernández,
emitió la opinión del tribunal.
Presentadas en el Registro de la Propiedad de San Ger-mán con féclia 5 de agosto de 1914 para suv inscripción las operaciones divisorias de los bienes hereditarios de Don Ga-villo Irizarry, fallecido en 28 de mayo del mismo año, cnyas operaciones había aprobado la Corte de Distrito de Maya-güez en expediente ex parte No. 4683 por resolución de 27 de julio, el registrador denegó la inscripción solicitada por medio de nota que copiada a la letra dice así:
“No admitida la inscripción del precedente documento, por los defectos siguientes: Io. Por no poderse inscribir los bienes a favor de los herederos antes de los 180 días de la muerte del testador, sin haberse cumplido los requisitos que exige el artículo 49 de la Ley Hipotecaria. ' 2o. Por no haberse cumplido la voluntad del testador en cuanto al nombramiento de contadores partidores, de conformi-dad con el artículo 1024 del Código Civil. 3o. Tampoco en cuanto al anticipo a cuenta de la legítima paterna hecho a su hija María Ana de los Dolores Irizarry y Cancel, declarado en la escritura pú-blica ante el Notario Don Mariano Riera Palmer a 8 de enero de 1913, cuya cantidad de tres mil cien dollars debe colacionarse con sujeción al artículo 1001 del Código Civil. 4o. Por colacionarse el importe de la casa de la calle de la Luna, legada a Doña Felicita Beatriz Irizarry y Cancel, según el motivo cuarto de la partición, estando inscrita a favor de ésta por compra que hizo al testador con consentimiento de su esposa, con posterioridad al testamento. 5o. Por-que con las adjudicaciones de condominios que se hace a "los herederos Don Luis Telesforo, Don Ramón Cornelio y Don Santos Enrique Irizarry y Cancel, arrendatarios de las fincas ‘Esperanza* y ‘Liber-tad,’ quedan canceladas en cuanto a dichos condominios por confu-sión de derechos las inscripciones de arrendamiento de las expresa-das fincas, resultando una novación del contrato primitivo. Y 6o. Por no acreditarse que esté firme el auto de aprobación de las expre-sadas operaciones; y tomada en lugar de la inscripción pretendida, la anotación por 120 días que determina la ley al folio 11 del tomo 40 de esta ciudad, finca número 2194, anotación letra A. San Ger-mán, septiembre Io. de 1914. El Registrador. (Firmado) Rafael B. Sama.”
*96Dicha nota está sometida a nuestra consideración a vir-tud de recurso gubernativo contra ella interpuesto por Don Ramón Cornelio Irizarry, uno de los herederos del difunto Don Gavino Irizarry, cuya representación en su alegato es-crito impugna los cinco primeros motivos de la nota recu-rrida, pues en cuanto al sexto, consistente en el defecto de no estar acreditado que sea firme el auto aprobatorio de las operaciones divisorias, expresa el recurrente por modo claro que existe el defecto a que alude y está dispuesto a subsa-narlo, sin que por tanto sea materia, del recurso.
• Examinemos por su orden los motivos legales de la nota recurrida, prescindiendo del sexto:
Primer motivo. — El testamento otorgado por Don Gavino Irizarry con fecha 6 de mayo de 1911 contiene en su cláusula 4a. los siguientes legados:
“Es su voluntad legar y lega a los pobres del lugar la cantidad de $25 que serán repartidos a quienes y en la cantidad a cada uno que determine su esposa (Ramona Cancel), y en su defecto, su hijo Luis Telesforo.
“También'es su voluntad legar y lega a su nieto Nicolás Gustavo, hijo de su hija Petra, la cantidad de $500 en efectivo, y reco-mienda a su madre se los invierta en cosa que conserve y pueda entre-garle cuando el legatario cumpla su mayor edad.
“También es su. voluntad legar y lega a su hija Felicita Beatriz la casa de dos pisos, de madera sita en la calle de la Luna de esta ciudad (San Germán) que actualmente habita con su esposo Don Antonio Fabbiani.”
Sobre el cumplimiento de los dos primeros legados de que se deja hecho mérito, las operaciones divisorias consig-nan los siguientes particulares:
“El legatario Nicolás Gustavo Agrait e Irizarry ha de haber como tal legatario la cantidad de $500, y para su pago se le adjudica lo si-guiente :
‘ ‘ Efectivo del existente en cuenta corriente en la Caja Popular de Ahorros y Préstamos, resto de dicha cuenta, ciento tres pesos--$103. 00
*97‘'Efectivo de lo pagado por Francisco Yélez y Francisco P. Irizarry, trescientos noventa y siete pesos___ 397. 00
“Suma quinientos'pesos, con lo cual queda pagado dicbo legatario__._ 500. 00
“Los pobres del lugar lian de haber la cantidad de veinte y cinco pesos; para cuyo pago se adjudica a Doña Ramona Cancel la misma cantidad en efectivo, resto de lo pagado por los Sres. Yélez e Irizarry, con lo cual queda satis-fecho dicho legado_ 25. 00
Como se ve, en las operaciones divisorias de que se trata se han hecho las correspondientes adjudicaciones para el pago, de los dos legados a que acabamos de hacer referencia, y por tanto no es aplicable al presente caso el artículo 49 de la Ley Hipotecaria. Ese artículo prescribe que si el here-dero quisiera inscribir a su favor dentro del plazo de 180 días siguientes a la muerte del testador los bienes heredita-rios, y no hubiere para ello impedimento legal, podrá hacerlo, con tal de que renuncien previamente y en escritura pública todos los legatarios a su derecho de anotación, o que en de-fecto de la renuncia expresa, se notifique a los mismos lega-tarios, con 30 días de anticipación, la solicitud del heredero, a fin de que dentro de dicho término puedan hacer uso de aquel derecho.
La Ley. Hipotecaria quiso amparar a los legatarios,, ase-gurándoles el pago de los legados mediante anotación pre-ventiva de su derecho en el caso de que tal amparo fuera necesario, como sucedería si el heredero' tratará de inscribir a su favor los bienes hereditarios antes de practicarse las operaciones divisorias de éstos, pero si esas operaciones divisorias están ya practicadas, como sucede en el presente caso y se ha hecho la adjudicación correspondiente para el pago de los legados, no vemos necesidad alguna de que se dé apli-cación al citado artículo 49 de la Ley Hipotecaria.
El artículo 46 de la misma ley, que guarda relación con el 49, preceptúa que el legatario que no tenga derecho según las leyes, a promover el juicio de testamentaría, podrá pedir en cualquier tiempo anotación preventiva sobre la misma *98cosa legada, si fuere determinada e inmueble, y si el legado no fuere de especie, podrá exigir el legatario la anotación de su valor sobre cualesquiera bienes raices de la herencia, bastantes para cubrirlo, dentro de los 180 días siguientes a la muerte del testador. Dicho artículo, según lo revela su 'texto, se refiere al caso en que no haya arreglo de testamen-taría con la adjudicación correspondiente para el pago de legados si los hay, pues si hay semejante arreglo, huelga la anotación preventiva del legado. No cabe promover un .juicio de testamentaría, que está ya terminado mediante la ■práctica de las operaciones divisorias y adjudicación a cada interesado de lo que le corresponde.
El registrador ha cometido error al dar aplicación al artículo 49 de la Ley Hipotecaria.
Del legado de una casa hecho por el testador Don G-avino Irizarry a su hija Felicita Beatriz, nos ocuparemos al exami-nar el cuarto motivo' de la nota recurrida.
Segundo motivo. — La cláusula 7a. del testamento de Don Gavino Irizarry dice así:
“En uso de la facultad que la ley concede al testador, probibe ■que en su testamentaría intervenga la autoridad judicial, aunque ■estén interesados menores, ausentes o incapacitados, pues quiere que todas las operaciones se practiquen extrajudicialmente, y la partición de los bienes de la misma la ejecuten Don Francisco Vélez y Don Rafael Mercado, a quienes nombra contadores y concede las facul-tades en derecho necesarias.”
Las operaciones divisorias de los bienes de Don Gravino Irizarry fueron practicadas por los mismos interesados sin intervención alguna de los contadores-partidores nombrados, ■o sean Don Francisco Yélez y Don Rafael Mercado; pero la falta de intervención de éstos, no las vicia de nulidad.
El artículo 1024 del Código Civil, invocado por el regis-trador en su nota, establece que el testador podrá encomen-■dar por acto inter vivos o mortis causa para después de su muerte la simple facultad' de hacer la partición a cualquiera persona que no sea uno de los coherederos, lo cual se obser-*99vará, aunque entre los coherederos haya alguno de menor edad o sujeto a tutela, en cuyo caso-el comisario deberá inven-tariar los bieneb de la herencia con citación de los cohere-deros, acreedores y legatarios.
El artículo 1025 previene que cuando el testador no hu-biere hecho la partición ni encomendado a otro esta facul-tad, si los herederos fueren mayores y tuvieren la libre admi-nistración de sus bienes, podrán distribuir la herencia de la manera que. tengan por conveniente'; y el artículo 1027, ■que cuando los menores de edad estén sometidos a la patria potestad y representados en la partición por el padre y en .su caso por la madre, no será necesaria la intervención ni la aprobación judicial.
Examinados los preceptos que contienen los artículos cita-•dos, entendemos que los herederos, habiendo conformidad •entre ellos, pueden hacer por sí mismos la partición de bie-.nes, sean o nó mayores de edad, aún cuando haya contadores-partidores nombrados, siendo necesaria la aprobación judicial de la partición cuando haya menores que no estén repre-sentados por su padre y en su caso por la madre.
A este propósito dicen los ilustrados comentaristas Ga-lindo y Eseosura en el tomo 2 de su obra <£Legislación Hipo-tecaria, ” (4a. ecliciqu), páginas 257 y 258: ■'
“Cuestionable es si habiendo hecho la partición el mismo testa-dor o encomendado a otro la facultad de hacerla, sería no obstante inscribible la que hicieran todos los herederos mayores de edad, o .aún habiendo menores, si se había obtenido la aprobación judicial.
“En el primer caso nuestra opinión es que no debe inscri-birse *' * *.
“Respecto del segundo caso, es distinto nuestro criterio. El tes-tador no ha transmitido inmueble determinado: los herederos han .adquirido el derecho hereditario al fallecimiento de aquél, y en vir-tud de él pueden hacer la división en' los términos que les con-venga * * *.
1 ‘ En el orden moral es evidente' que, hecha por los herederos, únicos interesados, nadie puede reclamar contra ella, y no hay razón para que no surta efecto jurídico.
*100“En el legal, ya indicamos que el propósito del legislador al redactar el artículo 1057 fue sin duda procurar que reinara la armo-nía allí donde pudiera baber voluntades discordantes. En ese caso, la del contador, como encarnación del testador, se impone a todos; sujeta al rebelde; concilia a los contrarios, y es como el símbolo del pensamiento del testador, supremo legislador a quien todos los here-deros deben acatamiento.
“A esto se agrega que no liay precepto alguno en el Código que sancione con la pena de nulidad la partición hecha de común acuerdo por todos los herederos en el caso de haber el testador encomendado esa facultad a otra persona, por lo cual puede afirmarse que no es necesariamente nula, y no siéndolo, el registrador no debe ,denegar su inscripción, según lo establecido en el artículo 65 de la Ley Hipo-, tecaria, mientras que, por el contrario, siendo como es la partición un contrato, concurriendo en él todas las circunstancias exigidas por el artículo 1261 del código, para apreciar su validez, no hay más que sujetarle al artículo 1265.”
Los artículos 1261 y 1265 del Código Civil español corres-ponden con los 1228 y 1232 del Código Civil Eevisado.
En el presente caso en que hay .una menor, o sea, Doña Daría Irizarry representada por su defensor Don Juan E. Stefany, lia mediado la aprobación judicial.
No es sostenible el segundo fundamento de la nota recu-rrida.
Tercer motivo. — En el supuesto 5o. de las operaciones divisorias de los bienes de Don G-avino Irizarry, se hizo cons-tar lo siguiente:
“Por escritura otorgada en San Germán con el número 15 ante el Notario Don Mariano Riera Palmer a 8 de enero último pasado, (1913), el causante Don Gavino Irizarry y Pabón entregó a su hija doña María Ana de los Dolores, llamada en dicha escritura Dolores, en concepto de anticipo a cuenta de su legítima paterna, la canti-dad de $3,100 en efectivo, cuya cantidad convienen los interesados en convertirla en una deuda a favor del caudal de la herencia, de-bida por dicha heredera.”
*101Como se ve, los interesados todos en la'herencia de Don Gavino Irizarry convinieron con Doña María Ana de los Dolores en que la cantidad de $3,100 que de su padre había recibido en concepto de legítima anticipada, se considerara como una deuda a favor del caudal común.
En virtud de ese convenio, en vez de descontarse a la Doña María Ana de los Dolores, de sn legítima, la expresada cantidad, fue ésta inventariada como debida por dicha señora, viniendo esa deuda a aumentar el capital inventariado, el cual fué repartido entre la viuda e hijos del testador, una mitad para aquélla y la- otra mitad para éstos en partes igua-les, inclusa Doña María Ana de los Dolores, la que en defi-nitiva recibió igual porción hereditaria que sus demás her-manos, si bien quedó debiendo los $3,100 a su madre,- la viuda Doña Ramona Cancel.
A los efectos de liquidar la sociedad conyugal, poco im-porta que la expresada cantidad de $3,100 se inventariara en concepto de colación o en concepto de deuda. Ni el cónyuge viudo ni los hijos han sufrido perjuicio en sus respectivas cuotas. El convenio hecho no ha producido otro resultado que el de que en vez de recibir Doña María Ana de los Dolores su legítima con descuento de los $3,100, la recibió ínte-gra, quedando adeudando esa misma cantidad a su madre Doña Ramona Cancel.
El registrador procedió erróneamente al consignar el ter-cer motivo que estamos examinando.
Cuarto motivo. — Al considerar el primer motivo que sirve de fundamento a la nota recurrida dejamos consignado que Don Gavino Irizarry por la cláusula 4a. de su testamento, legó a su hija Felicita Beatriz la casa de manera de dos-pisos situada en. la calle de la Luna de £>an Germán, y aña-dimos que de ese legado nos ocuparíamos al examinar el cuarto motivo de dicha nota!
El supuesto cuarto de las operaciones divisorias dice así:
“Con posterioridad al otorgamiento del testamento inserto, el testador vendió a su bija Felicita Beatriz' lá casa de inádera de dos *102pisos, sita en la calle de la Luna de esta ciudad, legádole, cuya ven-ta, si bien aparece verificada por título oneroso, es lo cierto, y en ello conviene la propia legataria,' que es a título lucrativo, por con-siguiente, de conformidad con las disposiciones legales, habrá de estimarse, y se estima satisfecho dicho legado, no obstante el que se colacione al haber común a los efectos de determinar los gananciales. ’ ’
En el inventario de dichas operaciones divisorias se-trajo a colación con un valor de $1,000 la casa de que se deja hecho mérito al solo fin de aumentar en esa cantidad el montante de los bienes inventariados, pues dé dicha casa no se hizo adjudicación alguna, como era lógico y legal, pues el artículo 852 del Código Civil preceptúa que si el legatario adquiere la cosa legada por título oneroso después de la fecha del tes-tamento, podrá pedir al heredero que le indemnice de lo que haya dado para adquirirla; más si la adquisición fuera a título lucrativo nada podrá pedir por ello. Las partes inte-resadas convinieron en que la adquisición no había sido hecha por título oneroso según se consignó en la escritura, sino por título lucrativo, y mediante dicho convenio Dóña Feli-cita Beatriz se privó del derecho de reclamar la indemniza-ción de lo que, según la escritura de adquisición, había dado por la casa, de la que quedó dueña, no por título oneroso, sino por título gratuito de legado, sin necesidad de adjudi-cación alguna. Con la colación de tal casa al haber heredi-tario, restableciéndose por convenio de los interesados la ver-dad de los hechos, o sea que la trasmisión de la casa legada se había hecho a título lucrativo y no a título oneroso, nadie se perjudicó en sus intereses: la viuda obtuvo su mitad de gananciales sin quebranto ‘alguno, y el importe del legado quedó a cargo del caudal hereditario del causante, teniendo así estricto cumplimiento su disposición testamentaria.
La casa legada que aparece inscrita en el registro a favor de Doña Felicita Beatriz, continúa siendo de la propiedad de la misma, y esa inscripción no impide la inscripción ne-gada por el registrador, pues ésta en nada afecta a aquélla.
Es, pues, erróneo el cuarto motivo de la nota recurrida.
*103Quinto motivo.- — En. el inventario general de bienes que forma parte de las operaciones divisorias, figuran marcadas con las letras 6 ye, dos estancias, una de ellas llamada “Esperanza” y la otra “Libertad,” las cuales, según se consigna, habían sido arrendadas por el causante Don Gavino Irizarry mediante escritura pública de 13 de octubre de 1911, a sus hoy causahabientes Don Ramón Cornelio, Don Luis Teles-foro y Don Santos Enrique, por término de diez años a con-tar del día Io. de dicho mes de octubre, término prorrogable por cinco años más a opción de los arrendatarios.
■ Esas fincas se adjudican en las operaciones divisorias a la viuda e hijos de Don Gavino Irizarry, entre los que figu-ran los arrendatarios Don Luis Telesforo, Don Ramón Cor-nelio y Don Santos Enrique, .los cuales todos interesan ins-cribir a su nombre sus respectivos derechos dominicales. El hecho de que por ministerio de la ley quede extinguido el contrato de arrendamiento' respecto de los'herederos arren-datarios en la parte de los condominios que a ellos han sido adjudicados, no es razón legal para denegar la inscripción de tales condominios. Esa inscripción de condominio produ-cirá los efectos legales correspondientes y mostrará por si sola en el registro que el contrato de arrendamiento- se ha extinguido respecto de los herederos arrendatarios Don Luis Telesforo', Don Ramón Cornelio y Don -Santos Enrique, y con relación a las participaciones de que han venido a ser dueños, quedando subsistente respecto de los demás condue-ños que no son arrendatarios, los cuales tendrán derecho a percibir la parte proporcional del arrendamiento que les co-rresponda.
En la misma escritura de partición de bienes, los inte-resados consignan la aclaración de que en virtud dé los con-tratos de arrendamiento, del • fallecimiento del arrendador* y del resultado de las operaciones testamentarias, la viuda y causahabientes del arrendador adquieren personalidad para percibir de los arrendatarios la parte.respectiva de los *104cánones de arrendamiento en la proporción que a cada nno se .señala y con independencia de los demás.
Así como el adqnirente de nna finca hipotecada a sn favor puede inscribir la adquisición, también el adquirente de una finca de que es arrendatario puede inscribirla.
Mediante esas inscripciones quedan extinguidos los dere-chos del acreedor hipotecario o del arrendatario, pues nadie puede' ser acreedor hipotecario o arrendatario de una finca de que ha llegado a ser dueño.
También es erróneo el quinto motivo de la nota recurrida.
Y no cabe discutir el sexto motivo de esa nota, por no ser materia del recurso, como ya hemos dicho.
Por las razones expuestas es de revocarse la nota del Re-gistrador de la Propiedad de San Germán de Io. de septiem-bre del año próximo pasado, y ordenarse la inscripción soli-citada; con el defecto subsanable que en el motivo 6o. de dicha nota se consigna, a no ser que se subsane tal defecto antes de verificarse la inscripción.

Revocada la nota recurrida.

■ Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.